Citation Nr: 1620051	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as secondary to service-connected degenerative disc disease of the lumbar spine (previously characterized as rheumatoid arthritis of the lumbar spine).  

2.  Entitlement to a rating in excess of 40 percent prior to November 28, 2011, for degenerative disc disease of the lumbar spine (previously characterized as rheumatoid arthritis of the lumbar spine).  

3.  Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine (previously characterized as rheumatoid arthritis of the lumbar spine). 

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance prior to January 5, 2010. 

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946 and October 1950 to February 1951.  He died in December 2011 and the appellant is his surviving spouse who, as discussed below, has been accepted as a substitute claimant the purpose of processing this appeal to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In such decision, the RO continued a 40 percent rating for rheumatoid arthritis of the lumbar spine and denied service connection for bilateral sensorineural hearing loss, tinnitus, and bladder cancer.  The RO also denied entitlement to special monthly compensation (SMC) based on aid and attendance.  In April 2010, the Veteran entered a notice of disagreement (NOD) as to such denials and a statement of the case (SOC) was issued in January 2011.  Thereafter, the Veteran perfected his appeal by submitting a timely substantive appeal (VA Form 9) in March 2011.  

As noted above, after perfecting his appeal with respect to the aforementioned issues, the Veteran died in December 2011.  His surviving spouse was subsequently recognized as the substituted appellant by the RO in June 2013 pursuant to 38 U.S.C.A. § 5121A (West 2014).  In this regard, section 5121A allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion," allowing the accrued benefits claimant to obtain any benefits due and payable to the Veteran at death.  38 U.S.C. § 5121A(1).

In October 2013, the Board reopened the claim of entitlement to service connection for bladder cancer, and remanded the underlying claim for service connection, along with the service connection claims for bilateral hearing loss and tinnitus, as well as the increased rating clam for rheumatoid arthritis of the lumbar spine and the claim of entitlement to SMC prior to October 6, 2011, for additional development, which has been completed.  

In a February 2014 rating decision, service connection was granted for bilateral hearing loss and tinnitus, which is a full grant of the benefit sought on appeal with regard to such issues.  Such decision also granted separate 60 percent ratings for neurologic abnormality of the right and left lower extremity associated with the Veteran's back disability, effective November 28, 2011, the date such disabilities were shown to exist.  The appellant was advised that such decision was a full grant of the benefit sought on appeal with respect to such issue and she did not enter a timely notice of disagreement or otherwise indicate that she wished to pursue such matters on appeal.  

The February 2014 rating decision also granted an effective date of January 5, 2010, for the award of entitlement to SMC.  While the AOJ indicated that such was a full grant of the benefit sought on appeal as such was the date of receipt of the Veteran's claim, a review of the record reveals that such is the date of receipt of Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) completed by the Veteran's private physician.  Rather, his claim for SMC based on aid and attendance was received on October 23, 2009.  Therefore, such issue remains viable on appeal and has been characterized as shown on the title page of this decision.

In addition, the February 2014 rating decision shows that the lumbar spine disability was recharacterized as degenerative disc disease of the lumbar spine, and the rating was increased to 60 percent, effective November 28, 2011.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As reflected below, in February 2014, the appellant withdrew the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine.  As such, the issue has been recharacterized as reflected on the title page.  

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  All relevant evidence in such electronic files has been reviewed by the AOJ in connection with the appellant's claims.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran's bladder cancer first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event, and is not caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  

2.  For the entire appeal period stemming from the Veteran's August 7, 2009, claim to November 28, 2011, his degenerative disc disease of the lumbar spine more nearly approximates intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

3.  In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine was requested. 

4.  For the entire appeal period stemming from the Veteran's October 23, 2009, claim, his service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  For the entire appeal period stemming from the Veteran's August 7, 2009, claim to November 28, 2011, the criteria for a 60 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5240, 5243 (2015).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  For the entire appeal period stemming from the Veteran's October 23, 2009, claim, the criteria for SMC due to the need of the regular aid and attendance of another person are met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.350, 3.352(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2009 and November 2009 letters, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating and service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

With regard to the Veteran's claim for an earlier effective date for SMC, he appealed with respect to the propriety of the assigned effective date from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and private treatment records have been obtained and considered.  Neither the Veteran nor the appellant have identified any additional, outstanding records that have not been requested or obtained.   

The Veteran was also afforded VA examinations in September 2009 and November 2011 so as to evaluate the nature and severity of his back disability.  Neither the Veteran nor the appellant has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, an opinion clarifying the nature and severity of the Veteran's back disability was obtained in November 2013.  Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran was also afforded a VA examination in January 2010 and an addendum opinion was obtained in November 2013 with respect to his service connection claim.  While the January 2010 examiner could not render an opinion without resort to speculation, the November 2013 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's contentions and relevant medical history.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim decided herein has been met.  

With regard to the Veteran's claim for an earlier effective date for SMC, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of his original claim for SMC.  Additionally, an addendum opinion regarding whether the Veteran was in need of aid and attendance due to his service-connected disability/ies was obtained in November 2013.  Therefore, there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

In October 2013, the Board remanded the case for additional development, to include obtaining opinions regarding the etiology of the Veteran's bladder cancer, clarifying the nature and severity of the Veteran's back disability, and whether the Veteran was in need of aid and attendance due to his service-connected disability/ies, and obtaining outstanding private and VA treatment records.  Thereafter, in October 2013, the AOJ sent a letter to the appellant requesting that she submit or authorize VA to obtain all outstanding private treatment records, to include those specifically noted in the Board's remand.  In March 2014, the appellant provided an authorization form to allow VA to obtain August 2011 physical and occupational therapy records from Genesis Rehabilitation Services; however, she indicated that such records pertained to disabilities other than those addressed herein.  Consequently, there are not relevant to the instant appeal and a remand to obtain them is not necessary.  Additionally, updated VA treatment records were obtained and associated with the record.  Furthermore, the requested addendum opinions were obtained in November 2013.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran and appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts entitlement to service connection for bladder cancer.  Prior to his death, the Veteran asserted that bladder cancer developed secondary to his degenerative disc disease of the lumbar spine.  Specifically, he claimed that it developed due to radiation treatment he had received for the lumbar spine in 1953. 

Initially the Board notes that service treatment records are negative for a diagnosis of bladder cancer.  The initial evidence of bladder cancer is decades after service.  There is no competent evidence that bladder cancer had its onset in service, is otherwise directly related to service, or manifested within one year of the Veteran's service discharge.  As such, service connection on a direct or presumptive basis is not warranted.  

With respect to secondary service connection, in January 2010, the Veteran underwent a VA genitourinary examination.  The VA examiner found that he could not resolve the issue of whether the Veteran's bladder cancer developed due to radiation treatment for the lumbar spine disability without resort to mere speculation.  The VA examiner explained that radiation therapy was not listed as a substance that can be carcinogenic for bladder cancer; bladder cancer was not included in the list of cancers that are listed as radiation-induced cancer; and bladder cancer was not included in the list of cancers due to oncogenes in human cancer.  The VA examiner also noted that radiation treatment is used to treat cancers, but "I do not see statistics of bladder cancers in these population of patients, and if there is, it is also not possible for me to state whether or not it is the radiation that caused the cancer; to state so would only be mere speculation."

However, the January 2010 VA examiner did not clearly explain why he was unable to provide an etiological opinion nor did he indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, it is inadequate to decide the claim.

Additionally, although an August 2010 private medical record from Dr. J.L. Stefanelli notes that the Veteran's history of deep radiation treatments to the lumbosacral spine fifty years earlier may be a contributing factor for his carcinoma of the bladder, a rationale for the opinion was not provided.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Consequently, the Board may not rely on Dr. Stefanelli's opinion in deciding the issue.

Against this background is the November 2013 VA opinion stating that, even though the Veteran developed an early stage bladder cancer in 1997, characterized as Ta, Grade 1 lesion, it was successfully treated with local management, with no history of recurrent disease.  Consistent with November 2013 VA opinion are contemporaneous private records of treatment in September 1998 reflecting no evidence of any recurrent bladder tumor, status post transurethral resection (TUR) of the bladder for transitional cell carcinoma of the bladder Grade I in July of 1997 with Bacillus Calmette-Guerin (BCG) bladder installations weekly for six weeks, finishing in September 1997 with negative cystos ever since.  

The opinion further notes that, although no records were available to verify the deep x-ray treatment in 1953, to include what areas of the Veteran's body were treated or what doses and depth of penetration occurred, the Veteran's wife wrote a letter detailing the therapy, noting that the Veteran's back was sectioned off in squares and that he had a small area treated daily, until his entire spine was addressed.  The opinion notes that, although literature indicated a slight increase in the risk of bladder cancer with pelvic radiation therapy, such was in association with treatment of prostate, testicular, and ovarian cancer.  Moreover, the bladder cancers that were found in patients who had pelvic radiation were also noted to be more aggressive and 'lethal.'  

Another factor weighing against a correlation between deep x-ray therapy for the spine and the Veteran's bladder cancer was noted to be that anatomically, the bladder sits below the level of the sacrum, and would thus be out of a radiation field to the spine.  Articles dating from the 1920s to 1981, discussing the doses and types of machines used, were noted to indicate that the radiation dose was probably unable to penetrate more than a few inches below the surface of the skin. 

Furthermore, the most common risk factor was noted to be cigarette smoking and various chemical exposures.  Records associated with the electronic file in November 2013, include a July 1997 private record of treatment reflecting a 40-year history of smoking two packs of cigarettes per day.  

Based upon the depth of penetration, duration of exposure, and location of the bladder relative to the radiation field, as well as the early cure compared to the aggressive tendency of bladder cancers associated with radiation, the November 2013 VA opinion specifically concludes that it is less than likely that the Veteran's bladder cancer was caused by or aggravated by his degenerative disc disease of the lumbar spine, to include the radiation treatment provided in 1953.

The Board accords great probative weight to the November 2013 opinion as it is predicated on a review of the record, to include the Veteran's contentions and relevant medical history.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The lay statements of the Veteran and the appellant are not competent evidence to provide the required correlation ("nexus") between his bladder cancer and his degenerative disc disease of the lumbar spine, to include the radiation treatment provided in the 1950s.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Bladder cancer is not a simple condition, rather, it is a complex disorder, so determining its origins is not the type of situation where lay evidence is sufficient.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (reiterating that this determination of whether lay versus medical evidence is required is made on a case-by-case basis).  Accordingly, the Veteran's and appellant's statements regarding the etiology of his bladder cancer are not competent and, thus, are accorded no probative weight.

Therefore, based on the foregoing, the Board finds that bladder cancer was not caused by or aggravated by his degenerative disc disease of the lumbar spine.  Consequently, secondary service connection for such disorder is not warranted.
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bladder cancer. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's back disability is currently evaluated as 40 percent disabling under Diagnostic Code 5243 referable to intervertebral disc syndrome.  In this regard, such disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The appellant seeks a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability prior to November 28, 2011.  The record reflects that prior to November 28, 2011, the Veteran's lumbar spine disability was characterized as rheumatoid arthritis and rated under Diagnostic Code 5240 pertaining to ankylosing spondylitis based on limitation of motion.  

The February 2014 rating decision reflects that the lumbar spine disability was recharacterized as degenerative disc disease of the lumbar spine and the rating was increased to 60 percent under the criteria of Diagnostic Code 5243, based on the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243.  

The Board notes that the November 2011 VA examination report upon which the AOJ based the increase to 60 percent reflects that testing was unable to be accomplished because the Veteran was bedridden secondary to stroke residuals.  However, the examiner noted that the Veteran had incapacitating episodes due to IVDS that had a total duration of at least 6 weeks during the prior 12 months. Based on such a finding, the AOJ increased the Veteran's rating to 60 percent as of the date of such examination.  However, as the examination indicates that that such incapacitating episodes were present in the year prior to such examination and, based on the below noted evidence, the Board resolves all doubt in the Veteran's favor and finds that, for the entire appeal period stemming from his August 7, 2009, claim, the criteria for a 60 percent rating for his back disability have been met.

In support of the Board's finding in this respect is the September 2009 VA examination report noting the course of the Veteran's lumbar spine was progressively worse, with response to treatment noted to be only fair.  Daily chronic lumbar spine and pain in the paraspinal muscles was reported, and although noted to be moderate, gait abnormality and inability to walk more than a few yards was reported.  In addition, flexion to 30 degrees was noted to elicit pain, and the examiner reported that tests to determine whether there was additional limitation after three repetitions of range of motion could not be accomplished because the Veteran was very unsteady and nearly fell.  Extension was noted to be only to 5 degrees.  

In addition, a January 2010 private record notes decreased range of motion of the spine secondary to the Veteran's deteriorating condition, and the January 2010 VA aid and attendance or housebound examination report notes a painful thoracolumbar spine with a history of falls.  Although the VA report of examination reflects a prescription for arthritis medication three times per day, the relevant rating criteria does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

Further, the January 2011 VA aid and attendance or housebound examination report notes severely restricted limitation of flexion, extension, and lateral rotation of the lumbar spine.  In a March 2011 statement, the appellant noted that the Veteran's back pain prevented him from bending over to put on socks and shoes and keeping himself clean.  She added that he walked with a stooped posture.  

In light of the facts in this case, the Board finds that the overall disability picture with respect to the lumbar spine disability, for the entire appeal period stemming from the Veteran's August 7, 2009, claim to November 28, 2011, more nearly approximates a 60 percent disability rating.  Rather than trying to pinpoint an exact date where the Veteran's symptoms worsened, the Board finds that symptomatology fluctuated with time and the severity of symptomatology increased over time and not on a specific date.  Therefore, the Board has considered the reported symptoms in their totality in deciding that the disability picture throughout the appeal period more nearly approximates to 60 percent disability rating.

The evidence is in at least equipoise and resolving doubt in the appellant's favor, the Board finds that a 60 percent rating is warranted for degenerative disc disease of the lumbar spine for the entire appeal period stemming from the Veteran's October 23, 2009, claim to November 28, 2011.  As the appellant withdrew her claim for a rating in excess of 60 percent for the Veteran's back disability, such an award represents a full grant of the benefit sought on appeal.

In this regard, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a February 2014 statement, the appellant conveyed that she wished to withdraw the issue of entitlement to an increased rating higher than 60 percent for service-degenerative disc disease of the lumbar spine.  Since the appellant has withdrawn this appeal with respect to a rating higher than 60 percent for degenerative disc disease of the lumbar spine, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of entitlement to an increased rating higher than 60 percent for degenerative disc disease of the lumbar spine and it is dismissed.

IV.  SMC Claim

As noted in the Introduction, the February 2014 rating decision granted an effective date of January 5, 2010, for the award of entitlement to SMC.  While the AOJ indicated that such was a full grant of the benefit sought on appeal as such was the date of receipt of the Veteran's claim, a review of the record reveals that such is the date of receipt of Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) completed by the Veteran's private physician.  Rather, his claim for SMC based on aid and attendance was received on October 23, 2009.  In this regard, the Board finds that, for the entire appeal period stemming from the Veteran's October 23, 2009, claim, his service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance and, therefore, he is entitled to SMC for such time period. 

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id.  

In the instant case, as determined by the physician who conducted the November 2011 VA examination and articulated in a November 2013 addendum opinion, the Veteran's back disability necessitated the regular aid and attendance of another person, i.e., he was helpless so as to require the regular aid and attendance of another person, prior to October 6, 2011.  

Therefore, the Board resolves all doubt in favor of the Veteran and finds that SMC based on aid and attendance is warranted for the entire appeal period stemming from the Veteran's October 23, 2009, claim.


ORDER

Service connection for bladder cancer is denied.  

For the entire appeal period stemming from the Veteran's August 7, 2009, claim to November 28, 2011, a 60 percent rating for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing monetary awards.

The appeal with respect to the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine is dismissed.

For the entire appeal period stemming from the Veteran's October 23, 2009, claim, SMC based on aid and attendance is granted, subject to the laws and regulations governing monetary awards.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


